Nelson, D. J.
The motion is denied. The court passed upon all the issues necessary to determine the rights of the parties, and gave a decree in favor of the plaintiff. The law of the state of Minnesota requiring a judge to give his decision in writing upon every issue made by the pleadings is not binding upon the federal courts. The equity practice, as restricted by the rules promulgated by the supreme court of the United States, regulates the mode of proceedings, and no law of congress imposes upon the judge any such duty as indicated.
When the main issue which controls the result is determined, all others presented by the pleadings are, by implication, decided in harmony therewith.
See note on page 580.